The three appellants were jointly indicted for the offense of assault with intent to murder. They were also jointly tried and the jury returned a verdict of guilty of an assault and battery, and assessed a fine of $175 against each defendant. Upon their failure to pay the fine and cost, or to confess judgment therefor, they were each duly sentenced to hard labor for the county for the period of time fixed by the statute in such cases made and provided.
The evidence disclosed that the occurrence complained of happened at the home of the alleged injured parties. That these three appellants went to the Cannon home, and shortly after their arrival and exchange of words the mêlée occurred in which a number of shots were fired, resulting in three of the participants getting shot. The case presented a question of fact for the jury in the court below, but upon this appeal the sufficiency of the evidence is not raised in any manner, as the affirmative charge was not requested. Nor was there a motion for a new trial. The few exceptions reserved pending the trial are so clearly without merit, no discussion is deemed necessary. No brief has been submitted in behalf of appellants or by the state.
There appearing no error of a reversible nature, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.